DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10, 11, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Citizen Watch GB 1460784 in view of Awano US 2017/0060093 in further view of Kawakami US 2005/0208325.
Regarding claim 1, Citizen Watch discloses a dial for a timepiece comprising: a resinous base material (element 1 pg. 1 lines 56-57), a metallic luster portion that exhibits a metallic luster (elements 2, 3 and 4), the metallic luster portion being a coating provided directly on the resinous base material (elements 1), the metallic luster portion including a first region (element 2) and a second region (elements 3 and 4) and a toning film provided on the metallic luster portion and has a function of adjusting a color tone, element 6 see pg. 2 lines 1-5 Fig. 4., wherein the second 
Citizen Watch does not disclose the toning film is constituted of a laminate of a plurality of films, wherein each of the plurality of films are formed of a material selected from the group of Ta2O5, SiO2, TiO2, Al2O3, ZrO2, Nb2O5, and HfO2, and at least one other film of the plurality of films is formed of a different material from the at least one film, and the at least one other film is formed of at least one material selected from the group consisting of Ta2O5, SiO2, TiO2, Al2O3, ZrO2, Nb2O5, and HfO2 and the base material is plastic. 
However, Awano teaches timepiece components are known to include is constituted of a laminate of a plurality of films (element 43), wherein each of the plurality of films are formed of at least one material selected from the group of Ta2O5, SiO2, TiO2, Al2O3, ZrO2, Nb2O5, and HfO2 formed of a different material from the at least one film, and the at least one other film is formed of at least one material selected from the group consisting of Ta2O5, SiO2, TiO2, Al2O3, ZrO2, Nb2O5, and HfO2 while having a function of adjusting tone, see [0055] [0056],[0060] (i.e. “alternately laminating 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the tone film of Citizen Watch in order to be made of a multilayer film as suggested by Awano because doing so allows the user to choose a desired color for aesthetic effect while maintaining metallic hue (e.g. Awano discloses aluminum oxide provides a blue hue).
However, Kawakami discloses base material of dials can be made of plastic, see [0057],[0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Citizen Watch and Awano to be made of plastic as suggested by Kawakami because doing so allows the dial to be lightweight and easily portable.
Regarding claim 4, Citizen Watch, Awano, and Kawakami discloses the timepiece component, wherein the metallic luster portion has a thickness of 30 nm or more, see Citizen Watch Fig. 4, pg. 1 lines 46-53, and pg. 1 lines 59-61 (i.e. relative thickness of elements 1 and 2-4 is within the recited range).  
Regarding claim 6, Citizen Watch, Awano, and Kawakami discloses the timepiece component as described in the paragraphs above
Citizen Watch, Awano, and Kawakami do not disclose wherein the toning film has a thickness of 100 nm or more and 2,000 nm or less.  
However, Awano discloses a toning film including a metal oxide has a thickness of 100 nm or more and 2,000 nm or less, see Awano [0056],[0060]-[0062].

Regarding claim 7, Citizen Watch, Awano, and Kawakami discloses the timepiece component as described in the paragraphs above
Citizen Watch, Awano, and Kawakami do not disclose the timepiece component, wherein each layer constituting the toning film has a thickness of 10 nm or more and 300 nm or less.
However, Awano discloses a toning film including a metal oxide wherein each layer of the metal oxide has a thickness of 10 nm or more and 300 nm or less, see Awano [0058], [0061] (e.g. 200 nm/ 20 layers = 10 nm/layer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the toning film of Citizen Watch, Awano, and Kawakami have the thickness as claimed as suggested by Awano because doing so provides a desired aesthetic effect (i.e. how blue the dial would appear)
Regarding claim 8, Citizen Watch, Awano, and Kawakami discloses the timepiece component, wherein the metallic luster portion is constituted by a material containing one of Cr and Al, see Citizen Watch pg. 1 lines 53-57.
Regarding claim 10, Citizen Watch, Awano, and Kawakami as described in the paragraphs above further discloses the timepiece component, wherein the first region is constituted by a metallic material as a substrate (surface of element 1 see pg. 1 lines 53-57 and pg. 2 lines 10-13 i.e. metallic material) and the second region is constituted by a metal material containing Ti, Cr, or Al (i.e. Citizen Watch Al or Cr see pg. 1 lines 59-61).  

	However, Kawakami discloses dial plates are known in the art to have a substrate made of a variety of materials either metallic, such as Al, Au, Ag, Cr, Ni, Cu [0058], or nonmetallic, such as TiN [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate first region of Citizen Watch, Awano, and Kawakami to be made of a nonmetallic material such as TiN as claimed because doing so can provide a substrate with great strength and hardness mechanical properties.
Regarding claim 11, Citizen Watch, Awano, and Kawakami discloses the timepiece component, wherein the first region is provided in the form of a layer, see element 2 Fig. 4.
Regarding claims 13, 16, and 18-20, Citizen Watch, Awano, and Kawakami discloses a timepiece comprising: the timepiece component (Citizen Watch pg. 1 lines 9-14 i.e. dial).  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Loth is no longer recited for the particular limitations regarding the plurality of layers set forth in the claims.
Applicant's arguments filed 3 August 2020 have been fully considered but they are not persuasive. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2833